ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 14-18 and 20-26 are allowed because the prior art made of record does not teach a central unit for charging electric vehicles, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 14-18 and 20-26, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
two DC voltage charging post input connections for an input DC voltage (VE) with a first voltage range provided by the central unit;
a first DC voltage converter for converting the input DC voltage (VE) into an output DC voltage (VA) with a second voltage range;
two DC voltage charging post output connections for providing the output DC voltage (VA) to the electric vehicles;
wherein
a control unit with a first communication interface for communication between the plurality of DC voltage charging posts and the central unit; and

a second DC voltage converter, which is connected selectively in parallel or in    series to the first DC voltage converter, wherein a series connection achieves an            addition of the output DC voltage and a parallel connection achieves an increase in an  output DC current of the first DC voltage converter and the second DC voltage               converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851